Citation Nr: 0501083	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-20 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision (sent 
April 2001) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
service connection for Meniere's disease.  A Notice of 
Disagreement was received in April 2001.  A Statement of the 
Case was thereafter issued in November 2002.  A timely appeal 
was received in December 2002.  In August 2003, a hearing was 
held before a Decision Review Officer at which the veteran 
testified.  A Supplemental Statement of the Case was issued 
in September 2004.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

On January 22, 2004, the veteran underwent a VA ear disease 
examination.  In the report, the examiner references a recent 
audiogram from January 13, 2004 that the veteran underwent.  
The examiner indicated that, in order to fully evaluate the 
situation, he would need to review the results of this 
audiogram, and that, once he had done so, he would dictate an 
addendum to his report.  The file, however, lacks any 
addendum to the VA examiner's report.  The Board believes 
that such an addendum is necessary in order to fairly 
evaluate the veteran's claim.  In addition, the Board has 
some questions it would like the examiner to specifically 
address in his addendum.

Furthermore, the veteran has submitted treatment records from 
both the Birmingham, Alabama VA Medical Center and from a 
private physician, and he has also indicated he has been 
treated at the VA Outpatient Clinic in Huntsville, Alabama.  
The RO, however, has not sought all of the treatment records 
from these providers, and it should do so before 
readjudicating the veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Birmingham, Alabama, for 
outpatient treatment for complaints 
related to Meniere's disease from  2000 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

3.  The RO should obtain the veteran's 
medical records from the VA Outpatient 
Clinic in Huntsville, Alabama, for 
treatment for complaints related to 
Meniere's disease from July 2001 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

4.	The RO should ask the veteran to complete a 
release form authorizing VA to request 
copies of his treatment records from 
William J. McFeely, M.D., F.A.C.S., as well 
as any other private physician that has 
treated him for Meniere's disease from 
October 2001 to the present.  These medical 
records should then be requested, and the 
RO should specify that copies of the actual 
treatment records, as opposed to summaries, 
are needed.  The veteran
5.	n should be informed that he could also 
obtain these records himself and submit 
them to the RO.  All efforts to obtain 
these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

5.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran's claim 
file should be returned to the VA 
examiner from January 22, 2004.  After 
reviewing the file, including 
specifically the January 13, 2004 
audiogram results, the examiner should 
issue an addendum to his January 22, 2004 
report.  In doing so, the examiner should 
include opinions as to whether it is 
likely, unlikely or at least as likely as 
not the veteran has Meniere's disease.  
Further, if it is likely, or at least as 
likely as not the veteran has that 
disability, the examiner should comment 
as to whether it was present in service, 
and whether hearing loss and tinnitus may 
cause its onset.  

6.  Then, after ensuring the addendum to 
the January 22, 2004 VA examination 
report is complete and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the 
RO should readjudicate the claim.  If 
such action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



